--------------------------------------------------------------------------------

Exhibit 10.8


MGIC INVESTMENT CORPORATION
 DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS


As Amended and Restated Effective January 27, 2015
Section 1. Purpose


          (a) The purpose of the MGIC Investment Corporation Deferred
Compensation Plan for Non-Employee Directors (the “Plan”) is to promote the best
interests of MGIC Investment Corporation, a Wisconsin corporation (together with
any successor thereto, the “Company”), and its shareholders by providing a means
to attract and retain directors of the highest capabilities who are not
employees of the Company or of any Affiliate (as defined below) through
establishing a mechanism for annual grants of share units to the Company’s
Non-Employee Directors and to provide such directors with an opportunity to
defer all or any portion of their compensation for services as a member of the
Board of Directors of the Company (the “Board”) that would otherwise be paid
currently for payment upon death, disability, termination of services or a
designated distribution date.


          (b) Effective as of January 1, 2005, the Plan is divided into two
components. The Plan, as in effect on October 3, 2004 (the “Predecessor Plan”),
shall govern Share Accounts and Interest-Bearing Accounts as of December 31,
2004, including subsequent net changes in value and net earnings of such
Accounts. The Predecessor Plan governs all amounts considered by law to be
deferred under the Plan prior to January 1, 2005, and not subject to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”). If
the Predecessor Plan is materially modified, within the meaning of Code
Section 409A and the guidance thereunder, after October 3, 2004, the exemption
from regulation by Code Section 409A may be lost.


          (c) The Plan, originally effective as of January 1, 2005 and governing
all amounts considered by law to be deferred on or after January 1, 2005, was
amended and restated effective January 1, 2012, and is further amended and
restated effective December 17, 2014, as set forth herein.


Section 2. Definitions


          As used in the Plan, the following terms shall have the respective
meanings set forth below:


          (a) “Administrator” shall mean the Compensation Committee.


          (b) “Affiliate” shall mean any entity that, directly or through one or
more intermediaries, is controlled by, controls, or is under common control
with, the Company.


          (c) “Annual Grant” is defined in Section 4(a) hereof.


          (d) “Annual Grant Election” is defined in Section 4(c) hereof.


          (e) “Annual Grant Share Units” is defined in Section 4(a) hereof.


          (f) “Change in Control” is defined in the Annex attached hereto.
 
          (g) “Commission” shall mean the United States Securities and Exchange
Commission or any successor agency.


          (h) “Committee Action” is defined in Section 4(b) hereof.


          (i) “Common Stock” shall mean the common stock, $1.00 par value, of
the Company.


          (j) “Company” is defined in Section 1 hereof.


          (k) “Compensation” shall mean those fees to which Non-Employee
Directors are entitled for services rendered on the Board of Directors of the
Company or any subsidiary or any committee of such Board or subsidiary,
including attendance fees, fees for acting as committee chair or member, as well
as annual retainer fees, but excluding the Annual Grant.
 
 

--------------------------------------------------------------------------------

          (l) “Compensation Committee” shall mean the Management Development,
Nominating and Governance Committee of the Board of Directors of the Company or,
if such committee shall cease to have oversight responsibility for the
compensation of the Company’s Chief Executive Officer and other members of
senior management, the committee of the of Board of Directors of the Company
that succeeds the Management Development, Nominating and Governance Committee
with respect to such oversight.


          (m) “Disability” shall mean disability as set forth in Code
Section 409A(a)(2)(C)(i).


          (n) “Distribution Date” shall mean the first of the month following
the earliest to occur of the following:


                    (i) The Non-Employee Director’s death.


                    (ii) The Non-Employee Director’s Disability.


                    (iii) The termination of the Non-Employee Director’s service
as a member of the Board of Directors of the Company, whether by retirement or
otherwise, provided the termination of service is a good-faith and complete
termination of the relationship with the Company in accordance with Treasury
Regulation 1.409A-1(h), which is incorporated herein by this reference.


                    (iv) The date (if any) specified by the Non-Employee
Director in accordance with Section 10 hereof.


          (o) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.


          (p) “Interest-Bearing Account” is defined in Section 8 hereof.


          (q) “Non-Employee Director” is defined in Section 5 hereof.
 
          (r) “Notice” is defined in Section 6(a) hereof.


          (s) “Plan” is defined in Section 1 hereof.


          (t) “Plan Year” shall mean the calendar fiscal year of the Company.


          (u) “Share Account” is defined in Section 7(a) hereof.


Section 3. Administration


          (a) The Plan shall be administered by the Administrator. Subject to
the terms of the Plan and applicable law, the Administrator shall have full
power and authority to interpret the Plan, to prescribe, amend or rescind rules
and regulations relating to it and to make all other determinations necessary or
advisable for the administration of the Plan. The Plan shall be construed so
that transactions under the Plan will be exempt from Section 16(b) of the
Exchange Act. Unless otherwise expressly provided in the Plan, all
determinations, interpretations and other decisions by the Administrator shall
be final, conclusive and binding on all persons.


          (b) The Plan is intended to comply with the provisions of Code
Section 409A. The Company does not guarantee the tax treatment or tax
consequences associated with any payment or benefit, including but not limited
to consequences related to Code Section 409A. To the fullest possible extent
permissible, the terms of this Plan shall be interpreted in a manner which
avoids violation of Code Section 409A.
 
2

--------------------------------------------------------------------------------

Section 4. Annual Grant of Share Units


          (a) Annual Grants.  Each year, beginning in 2009, each Non-Employee
Director shall receive a grant (an “Annual Grant”) of share units, but subject
to the approval of the Annual Grant by the Compensation Committee. Each Annual
Grant shall be made on a date and valued in an amount designated by the
Compensation Committee. For each Annual Grant, the number of share units
credited to each Non-Employee Director’s Share Account shall equal (i) the value
of the Annual Grant divided by (ii) the closing price per share of the Common
Stock as reported on the New York Stock Exchange on (A) the effective date, for
Annual Grants for which the action of the Compensation Committee approving the
Annual Grant (the “Committee Action”) specifies an effective date, or (B) the
date of the Annual Grant, for all other Annual Grants. The share units awarded
pursuant to this Section 4 shall be referred to “Annual Grant Share Units.” 
This Section 4 details the terms of the Plan as applied to Annual Grants made on
or after December 17, 2014.  The vesting and distribution rules applicable to
Annual Grants made prior to December 17, 2014 shall be governed by the terms of
the Plan, the Committee Action and the applicable elections made by Non-Employee
Directors under the terms of the Plan as in effect at the time the Annual Grant
was made.


          (b) Vesting of Annual Grant Share Units.  Annual Grant Share Units
granted to a Non-Employee Director shall vest as provided in the Committee
Action, including immediate vesting.  If a Non-Employee Director ceases to be a
director of the Company, and such termination occurs prior to the vesting date
established in the Committee Action and if the-Non-Employee Director is not
otherwise vested in accordance with the vesting rules set forth in this Section
4(b), the unvested Annual Grant Share Units shall be forfeited by the
Non-Employee Director unless the forfeiture is waived by the Compensation
Committee after considering the implications of such waiver under Section 409A
of the Code.


(i) Default Vesting Provisions. Unless otherwise provided in the Committee
Action, the Non-Employee Director will obtain a vested right to the Annual Grant
Share Units if (i) the Non-Employee Director ceases to be a director of the
Company on or after the vesting date specified in the Committee Action, or (ii)
the Non-Employee Director ceases to be a director of the Company prior to the
vesting date specified in the Committee Action on account of death, Disability
or retirement.


(ii) Retirement. “Retirement” means a Non-Employee Director’s termination of
service as a director of the Company, if (A) the Non-Employee Director at the
time of termination was ineligible for continued service as a director under the
Company’s retirement policy; or (B) the Non-Employee Director had served as a
director of the Company for at least two years (except that such two-year period
shall not apply to a retirement that occurs after a Change in Control) and such
termination is (I) due to the Non-Employee Director’s taking a position with or
providing services to a governmental, charitable or educational institution
whose policies prohibit continued service on the Board of Directors of the
Company; (II) due to the fact that continued service as a director would be a
violation of law; or (III) not due to the voluntary resignation or refusal to
stand for reelection by the Non-Employee Director.  It is understood that a
termination of service as a director as a result of (x) failure to get a
Majority Vote, as defined in the Company’s Articles of Incorporation, or (y) any
requirement under the Company’s Corporate Governance Guidelines to offer to
resign, shall be described within clause (III) of the immediately preceding
sentence.


          (c) Annual Grant Elections.  Each Non-Employee Director shall elect,
within the date or dates set forth in this Section 4(c) or within such other
date or dates as may be set forth in the Committee Action and that are
consistent with the requirements of Code Section 409A, the date or dates upon
which vested Annual Grant Share Units shall be distributed. Such election shall
be made by written notice to the Company in substantially the form attached
hereto as Exhibit A (“Annual Grant Election”) and as otherwise provided for in
the applicable Committee Action.


(i) Initial Annual Grant Election.  In the case of a Non-Employee Director who
becomes a participant in the Plan for the first time (and who has not previously
been eligible for participation in another deferred compensation plan that is
required to be aggregated with this Plan for purposes of Code Section 409A) and
who completes and delivers his or her initial Annual Grant Election within 30
days of becoming eligible to participate in the Plan, the Non-Employee
Director’s Annual Grant Election shall become effective with respect to Annual
Grant Share Units that are attributable to services to be performed after the
date the election is filed with the Administrator.
 
3

--------------------------------------------------------------------------------

(ii) Carryover of Annual Grant Election from Year to Year.  A Non-Employee
Director’s initial Annual Grant Election shall continue in effect, and shall be
the Non-Employee Director’s Annual Grant Election with respect to Annual Grants
made in Plan Years after the year for which the initial election was first
effective, unless the Non-Employee Director has timely replaced such election
with a revised Annual Grant Election that has become effective.  Similarly, a
Non-Employee’s Director’s revised Annual Grant Election, once effective with
respect to a Plan Year, shall continue in effect, and shall be the Non-Employee
Director’s Annual Grant Election with respect to Annual Grants made in Plan
Years after the year for which the revised election was first effective, unless
the Non-Employee Director has timely replaced such election with a further
revised Annual Grant Election that has become effective.


(iii) Revised Annual Grant Elections.  Except as provided in subparagraph (i)
above with respect to a Non-Employee’s Director’s election following initial
eligibility, a Non-Employee Director’s Annual Grant Election (including a
carryover of a prior Annual Grant Election pursuant to subparagraph (ii) above)
becomes effective, and is irrevocable, with respect to any Plan Year at the
close of the preceding Plan Year.  Once effective with respect to a Plan Year,
the Annual Grant Election may not be revoked or modified with respect to Annual
Grants made during the Plan Year for which the Annual Grant Election is
effective.  A Non-Employee Director may modify his or her then current Annual
Grant Election by filing a new Annual Grant Election, properly completed and
signed, with the Administrator.  However, the revised election will not become
effective until the Plan Year following the Plan Year during which the revised
election is received and accepted by the Administrator, and the revised Annual
Grant Election, once effective, shall remain in effect until again modified by a
further revised Annual Grant Election that has become effective.


Section 5. Eligibility


          Any member of the Company’s Board of Directors who is not an employee
of the Company or of any Affiliate (a “Non-Employee Director”) is eligible to
participate in the Plan. For these purposes, service as a Director does not in
itself constitute employment.


Section 6. Election to Defer Compensation


          (a) Each Non-Employee Director may elect to defer all or any portion
of his or her Compensation for services rendered during a Plan Year commencing
on the first day of the Plan Year following the date such Non-Employee
Director’s deferral election is delivered to the Administrator. Any such
deferral election shall be made by written notice to the Company in
substantially the form attached hereto as Exhibit B (“Notice”). In the Notice,
the Non-Employee Director shall indicate whether the amount to be deferred shall
be (i) converted into share units and credited to a Share Account as provided in
Section 7 hereof, (ii) credited to an Interest-Bearing Account as provided in
Section 8 hereof, or (iii) credited to a combination of both accounts.


          (b) A deferral election (including, without limitation, the amount
deferred as specified in each Non-Employee Director’s Notice) is irrevocable and
will remain in effect as to all future Plan Years and deferred amounts until a
Non-Employee Director delivers an amended Notice to the Administrator and such
new irrevocable election or revocation becomes effective. Any amended Notice
shall be effective with respect to Compensation earned on and after the first
day of the Plan Year beginning after the date the amended Notice is delivered to
the Administrator.


          (c) The most recent Notice provided under this Plan, or the
Predecessor Plan prior to January 1, 2005, shall be a Non-Employee Director’s
initial Notice under this Plan.


          (d) If a newly-elected Non-Employee Director or a member of the Board
who becomes a Non-Employee Director completes his or her initial Notice not
later than thirty (30) days after the date of his or her election as Director or
his or her becoming a Non-Employee Director, respectively, such Notice shall be
effective as to Compensation earned for services performed on and after the
first day of the first Plan Year quarter beginning after such Notice is
delivered to the Administrator.
 
4

--------------------------------------------------------------------------------

Section 7. Bookkeeping Share Unit Accounts


          (a) The Company shall establish and maintain a bookkeeping share unit
account (“Share Account”) for each Non-Employee Director participating in the
Plan. The Share Account shall reflect all entries required to be made pursuant
to (i) Annual Grants pursuant to Section 4, (ii) except as set forth in
Section 8(a), the Non-Employee Director’s Notice and amended Notices, if any,
and (iii)  this Plan. Non-Employee Directors shall have no rights as
stockholders of the Company with respect to share units credited to their Share
Accounts.


          (b) At the end of each Plan Year quarter, other than any quarter
during the period January 1, 2009 – December 31, 2014, a Non-Employee Director’s
Share Account shall be credited with a number of share units equal to (i) the
portion of the Non-Employee Director’s Compensation for such quarter designated
in his or her then effective Notice to be deferred and converted into share
units divided by (ii) the closing price per share of the Common Stock on the New
York Stock Exchange on the last trading day of such quarter.


          (c) Whenever cash dividends or other distributions are paid by the
Company on its outstanding Common Stock, there shall be credited to each
Non-Employee Director’s Share Account additional share units equal to (i) the
aggregate dividend or distribution that would be payable on a number of
outstanding shares of Common Stock equal to the number of share units in such
Non-Employee Director’s Share Account on the record date for the dividend
divided by (ii) the closing price per share of the Common Stock as reported on
the New York Stock Exchange on the last trading day immediately preceding the
date of payment of the dividend.


          (d) The number of share units credited to each Non-Employee Director’s
Share Account shall be adjusted as appropriate in the event of any changes in
the outstanding Common Stock by reason of any stock dividend, stock split,
recapitalization, merger, consolidation, combination, exchange of stock or other
similar corporate change.


Section 8. Interest-Bearing Accounts


          (a) The Company shall establish and maintain a bookkeeping
interest-bearing account (“Interest-Bearing Account”) for each Non-Employee
Director participating in the Plan. The Interest-Bearing Account shall reflect
all entries required to be made pursuant to the Non-Employee Director’s Notice
and amended Notices, if any, and pursuant to this Plan. Notwithstanding any
Notice and amended Notices, if any, effective after December 31, 2008 and before
December 17, 2014 that include an election to have amounts credited to a Share
Account, all such amounts shall be made credited to such Non-Employee Director’s
Interest-Bearing Account.


          (b) At the end of each Plan Year quarter, a Non-Employee Director’s
Interest-Bearing Account shall be credited with the portion of the Non-Employee
Director’s Compensation for such quarter designated in his or her then effective
Notice to be deferred and credited to his or her Interest-Bearing Account. A
Non-Employee Director’s Interest-Bearing Account balance at the beginning of
each Plan Year quarter shall also be credited at the end of such quarter with
interest for the quarter at a rate equal to the Six Month U.S. Treasury Bill
Rate determined at the closest preceding January 1 or July 1 of each year.


Section 9. Account Transfer


          A Non-Employee Director may not transfer or convert a Share Account to
an Interest-Bearing Account or vice versa.


Section 10. Distributions


          (a) A Non-Employee Director may designate on his or her initial Notice
a Distribution Date for the commencement of payment of amounts credited to his
or her Share Account and Interest-Bearing Account; provided, however, that
amounts associated with Annual Grant Share Units shall be distributed in
accordance with the applicable Annual Grant Election(s). All Distribution Date
elections made by Non-Employee Directors are irrevocable; provided, however,
that each Non-Employee Director who has an initial Notice on file with the Plan
before January 1, 2009, may, not later than December 31, 2008, designate a
Distribution Date that shall supersede any previous designation of a
Distribution Date. Such designation shall be irrevocable effective January 1,
2009.
 
5

--------------------------------------------------------------------------------

          (b) A Non-Employee Director shall direct in his or her initial Notice
whether distributions of the amount(s) accumulated in his or her Share Account
(other than amounts associated with Annual Grant Share Units, which shall be
distributed in accordance with the applicable Annual Grant Election(s)) and/or
Interest-Bearing Account are to be made in (i) a lump sum, payable on the first
business day of the calendar month following the applicable Distribution Date,
or (ii) up to ten (10) annual installments commencing on the first business day
of the calendar month following the applicable Distribution Date and continuing
on the appropriate number of consecutive anniversaries of such date. If a
Non-Employee Director receives distributions on an installment basis, whether
pursuant to a Notice or an Annual Grant Election, amounts remaining in his or
her Share Account and/or Interest-Bearing Account before payment in full is
completed shall continue to be credited, as appropriate, with (i) additional
share units in the event cash dividends are paid by the Company and shall be
appropriately adjusted in the event of any changes in the outstanding Common
Stock in accordance with Sections 7(c) and 7(d), respectively, hereof and/or
(ii) interest in accordance with Section 8(b) hereof. All designations of a form
of payment shall be irrevocable; provided, however, that each Non-Employee
Director who has an initial Notice on file with the Plan before January 1, 2009,
may, not later than December 31, 2008, designate a form of payment that shall
supersede any previous designation of a form of payment. Such designation shall
be irrevocable effective January 1, 2009.


          (c) All distributions made pursuant to the Plan shall be made in cash
and, if appropriate, will be deemed to be made from the Share Accounts and the
Interest-Bearing Accounts pro rata, excluding, for purposes of such pro rata
calculations, the portion of the Share Accounts attributable to Annual Grants.
When distributions are made from a Share Account, the Company shall pay on the
applicable date an amount in cash equal to the average of the closing price per
share of the Common Stock on the New York Stock Exchange for the five
(5) consecutive trading days immediately preceding the date of distribution
multiplied by the number of share units (i.e., shares of Common Stock since each
unit represents one share) that would be otherwise distributable.


          (d) If the Distribution Date is the first day of the month following
the Non-Employee Director’s death or a fixed date which in fact occurs after the
Non-Employee Director’s death or if at the time of death the Non-Employee
Director was receiving distributions in installments, the balance remaining in
the Non-Employee Director’s Share Account and/or Interest-Bearing Account shall
be distributed to such beneficiary or beneficiaries as such Non-Employee
Director shall have designated by an instrument in writing filed with the
Company prior to the Non-Employee Director’s death. All distributions to the
Non-Employee Director’s beneficiary or beneficiaries shall be in a lump sum and
will be made as soon as practicable after the Non-Employee Director’s death. In
the absence of an effective beneficiary designation, the Non-Employee Director’s
Share Account and/or Interest-Bearing Account balance(s) shall be distributed to
his or her estate.
 
Section 11. Amendments and Termination.


          The Board of Directors of the Company hereby reserves the right to
amend this Plan from time to time and to terminate this Plan at any time without
the consent of the Non-Employee Directors or their beneficiaries; provided,
however, that no amendment or termination may reduce any Share Account and/or
Interest-Bearing Account balance accrued on behalf of a Non-Employee Director
based on deferrals already made, or divest any Non-Employee Director of rights
to which he or she would have been entitled if the Plan had been terminated
immediately prior to the effective date of such amendment.


Section 12. General.


          (a) Assignment. Neither the Non-Employee Director, nor his or her
beneficiary, nor his or her estate shall have any right or power to transfer,
assign, pledge, encumber or otherwise dispose of any rights hereunder and any
such attempt to assign, transfer, pledge or other conveyance shall not be
recognized by the Company. The rights of a Non-Employee Director hereunder are
exercisable during the Non-Employee Director’s lifetime only by him or her or
his or her guardian or legal representative.


          (b) Non-Employee Directors’ Rights Unsecured. The right of any
Non-Employee Director or his or her beneficiary to receive a distribution
hereunder shall be an unsecured claim against the general assets of the Company,
and neither the Non-Employee Director nor any beneficiary shall have any right,
title or interest in or against any amount credited to his or her Share Account,
his or her Interest-Bearing Account or any other specific assets of the Company
prior to the payment thereof to such person.
 
6

--------------------------------------------------------------------------------

          (c) Funding. This Plan is unfunded and is maintained by the Company
for the purpose of providing deferred compensation to Non-Employee Directors.
Nothing contained in this Plan and no action taken pursuant to its terms shall
create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Non-Employee Director or his or her
beneficiary, or any other person. The Company may authorize the creation of a
trust or other arrangement to assist the Company in meeting the obligations
created under the Plan. Any liability to any person with respect to the Plan
shall be based solely upon any contractual obligations that may be created
pursuant to the Plan. No obligation of the Company hereunder shall be deemed to
be secured by any pledge of, or other encumbrance on, any property of the
Company.


          (d) Withholding for Taxes. No later than the date as of which an
amount first becomes includable in the gross income of the Non-Employee Director
for Federal income tax purposes with respect to any participation under the
Plan, the Non-Employee Director shall pay to the Company, or make arrangements
satisfactory to the Company regarding the payment of, any Federal, state, local
or foreign taxes of any kind required by law to be withheld with respect to such
amount.


          (e) Costs of Administration. Costs of administration of the Plan will
be paid by the Company.
 
          (f) Benefit Statements. The Company shall provide statements with
respect to Share Accounts and/or Interest-Bearing Accounts to participating
Non-Employee Directors on a periodic basis, but not less than annually, in such
form and at such time as it deems appropriate.


          (g) Governing Law. The validity, construction, and effect of the Plan
and any rules and regulations relating to the Plan shall be determined in
accordance with the laws of the State of Wisconsin and applicable federal law.


          (h) Severability. If any provision of the Plan is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction, or as to any
person, or would disqualify the Plan under any law deemed applicable by the
Administrator, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Administrator, materially altering the intent of the
Plan, such provision shall be stricken as to such jurisdiction or person and the
remainder of the Plan shall remain in full force and effect.


          (i) Headings. Headings are given to the Sections and subsections of
the Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof.
 


7

--------------------------------------------------------------------------------

Exhibit A


NOTICE OF ELECTION REGARDING ANNUAL GRANTS


          The undersigned, being a Non-Employee Director of MGIC Investment
Corporation (the “Company”), hereby makes this election pursuant to the
Company’s Deferred Compensation Plan for Non-Employee Directors (the “Deferred
Compensation Plan”).


          1. The undersigned elects to receive distributions related to his
Annual Grants awarded as follows in (please check one):


☐ (a) One lump-sum, payable on the tenth business day following the vesting date
provided for in the applicable Committee Action, or if there is immediate
vesting, on the first business day of the first month that is after the first
anniversary of the Committee Action, except that if for any Annual Grant the
Committee Action specifies an effective date for such Grant, no earlier than the
first anniversary of such effective date unless otherwise provided by the
Committee Action.


☐ (b) In 1, 2, 3, 4, 5, 6, 7, 8, 9, 10 (please circle one number) annual
installments commencing on the first business day of the calendar month
following the termination of the Non-Employee Director’s service as a member of
the Board of Directors of the Company, as contemplated by Section 2(n)(iii) of
the Plan, and continuing on the appropriate number of consecutive anniversaries
of such date.


☐ (c) One lump-sum on ___________________, which may be no earlier than the date
provided in (a), above.


          2. Designation of Beneficiary with respect to Annual Grants.


          Name and Address of Beneficiary:


                                                                      


                                                                      


                                                                      


          All capitalized terms used but not defined herein shall have the
meanings assigned to them in the Deferred Compensation Plan.
 
 
 
 
Director
 
 
 
 
Date:
 

 

--------------------------------------------------------------------------------

Exhibit B


NOTICE OF ELECTION TO DEFER COMPENSATION UNDER MGIC INVESTMENT
 CORPORATION DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS


          The undersigned, being a Non-Employee Director of MGIC Investment
Corporation (the “Company”), hereby elects to participate in the Company’s
Deferred Compensation Plan for Non-Employee Directors (the “Deferred
Compensation Plan”) on the terms and conditions set forth in such Plan and
pursuant to the specific instructions below:


          1. Percentage of Directors’ Compensation to be deferred for services
rendered during all Plan Years beginning after the date of this Notice. A newly
eligible Director may make a mid-year election within 30 days of initial
eligibility with respect to Fees earned after the date the election is provided
to the Corporation. Please list percentage of fees you wish to defer:


     ___% Annual Retainer Fee      ___% Board and Committee Fees


          2. Percentage of Compensation deferred to be credited to
Interest-Bearing Account and/or converted into share units (and credited to
Share Account). Please specify percentage:


     ___% Interest-Bearing Account___% Share Units (Share Account)
 
          3. Method by which Interest-Bearing Account and/or Share Account
balance(s) shall be paid. Please check one:


☐ One lump-sum, payable on first business day of the calendar month following
the applicable Distribution Date


☐ In 1, 2, 3, 4, 5, 6, 7, 8, 9, 10 (please circle one number) annual
installments commencing on the first business day of the calendar month
following the applicable Distribution Date and continuing on the appropriate
number of consecutive anniversaries of such date.


          4. Optional designation of a Distribution Date other than the first to
occur of death, Disability or termination of service as a member of the Board of
Directors of the Company, whether by retirement or otherwise. Please specify
such other Distribution Date if you desire:


Other fixed Distribution Date:
                                                            
 
          5. Designation of Beneficiary under the Deferred Compensation Plan, if
any.


          Name and Address of Beneficiary:


                                                                      


                                                                      


                                                                      


          All capitalized terms used but not defined herein shall have the
meanings assigned to them in the Deferred Compensation Plan.
 
 
 
 
Director
 
 
 
 
Date:
 

 

--------------------------------------------------------------------------------

ANNEX


DEFINITION OF “CHANGE IN CONTROL OF THE COMPANY”
 AND RELATED TERMS


          1 Change in Control of the Company. A “Change in Control of the
Company” shall be deemed to have occurred if an event set forth in any one of
the following paragraphs shall have occurred:


               (i) any Person (other than (A) the Company or any of its
subsidiaries, (B) a trustee or other fiduciary holding securities under any
employee benefit plan of the Company or any of its subsidiaries, (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities or (D) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock in the Company (“Excluded Persons”)) is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates after July 22, 1999,
pursuant to express authorization by the Board of Directors of the Company (the
“Board”) that refers to this exception) representing more than 50% of the total
fair market value of the stock of the Company or representing 50% or more of the
total voting power of the stock of the Company; or


               (ii) during any 12 consecutive month period, the following
individuals cease for any reason to constitute a majority of the number of
directors of the Company then serving: (A) individuals who, on July 22, 1999,
constituted the Board and (B) any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company, as such terms are used in
Rule 14a-11 of Regulation 14A under the Act) whose appointment or election by
the Board or nomination for election by the Company’s shareholders was approved
by a vote of at least a majority of the directors then still in office who
either were directors on July 22, 1999, or whose initial appointment, election
or nomination for election as a director which occurred after July 22, 1999 was
approved by such vote of the directors then still in office at the time of such
initial appointment, election or nomination who were themselves either directors
on July 22, 1999 or initially appointed, elected or nominated by such majority
vote as described above ad infinitum (collectively the “Continuing Directors”);
provided, however, that individuals who are appointed to the Board pursuant to
or in accordance with the terms of an agreement relating to a merger,
consolidation, or share exchange involving the Company (or any direct or
indirect subsidiary of the Company) shall not be Continuing Directors for
purposes of this Plan until after such individuals are first nominated for
election by a vote of at least a majority of the then Continuing Directors and
are thereafter elected as directors by the shareholders of the Company at a
meeting of shareholders held following consummation of such merger,
consolidation, or share exchange; and, provided further, that in the event the
failure of any such persons appointed to the Board to be Continuing Directors
results in a Change in Control of the Company, the subsequent qualification of
such persons as Continuing Directors shall not alter the fact that a Change in
Control of the Company occurred; or


               (iii) a merger, consolidation or share exchange of the Company
with any other corporation is consummated or voting securities of the Company
are issued in connection with a merger, consolidation or share exchange of the
Company (or any direct or indirect subsidiary of the Company) pursuant to
applicable stock exchange requirements, other than (A) a merger, consolidation
or share exchange which would result in the voting securities of the Company
entitled to vote generally in the election of directors outstanding immediately
prior to such merger, consolidation or share exchange continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) at least 50% of the combined voting
power of the voting securities of the Company or such surviving entity or any
parent thereof entitled to vote generally in the election of directors of such
entity or parent outstanding immediately after such merger, consolidation or
share exchange, or (B) a merger, consolidation or share exchange effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person (other than an Excluded Person) is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its Affiliates after July 22, 1999, pursuant to express
authorization by the Board that refers to this exception) representing at least
50% of the combined voting power of the Company’s then outstanding voting
securities entitled to vote generally in the election of directors; or

 

--------------------------------------------------------------------------------

               (iv) the sale or disposition by the Company of all or
substantially all of the Company’s assets to a Person (in one transaction or a
series of related transactions within any period of 12 consecutive months),
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to (a) a shareholder of the Company (immediately before the
asset transfer) in exchange for or with respect to its stock; (b) an entity, 50%
or more of the total value or voting power of which is owned, directly or
indirectly, by the Company; (c) a Person that owns, directly or indirectly, 50%
or more of the total value or voting power of all of the outstanding stock of
the Company; or (d) an entity, at least 50% of the total value or voting power
of which is owned, directly or indirectly, by a Person that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding voting stock of the Company. It is understood that in no event shall
a sale or disposition of assets be considered to be a sale of substantially all
of the assets unless the assets sold or disposed of have a total gross fair
market value of at least 40% of the total gross fair market value of all of the
Company’s assets immediately prior to such sale or disposition.


           2 Related Definitions. For purposes of this Annex, the following
terms, when capitalized, shall have the following meanings:


               (i) Act. The term “Act” means the Securities Exchange Act of
1934, as amended.


               (ii) Affiliate and Associate. The terms “Affiliate” and
“Associate” shall have the respective meanings ascribed to such terms in
Rule l2b-2 of the General Rules and Regulations under the Act.


               (iii) Beneficial Owner. A Person shall be deemed to be the
“Beneficial Owner” of any securities:


                 (a) which such Person or any of such Person’s Affiliates or
Associates has the right to acquire (whether such right is exercisable
immediately or only after the passage of time) pursuant to any agreement,
arrangement or understanding, or upon the exercise of conversion rights,
exchange rights, rights, warrants or options, or otherwise;  provided, however, 
that a Person shall not be deemed the Beneficial Owner of, or to beneficially
own, (A) securities tendered pursuant to a tender or exchange offer made by or
on behalf of such Person or any of such Person’s Affiliates or Associates until
such tendered securities are accepted for purchase, or (B) securities issuable
upon exercise of Rights issued pursuant to the terms of the Company’s Rights
Agreement, dated as of July 22, 1999, between the Company and Wells Fargo Bank
Minnesota, National Association (as successor Rights Agent), as amended from
time to time (or any successor to such Rights Agreement), at any time before the
issuance of such securities;


                 (b) which such Person or any of such Person’s Affiliates or
Associates, directly or indirectly, has the right to vote or dispose of or has
“beneficial ownership” of (as determined pursuant to Rule l3d-3 of the General
Rules and Regulations under the Act), including pursuant to any agreement,
arrangement or understanding;  provided, however,  that a Person shall not be
deemed the Beneficial Owner of, or to beneficially own, any security under this
Subsection 2(b) as a result of an agreement, arrangement or understanding to
vote such security if the agreement, arrangement or understanding: (A) arises
solely from a revocable proxy or consent given to such Person in response to a
public proxy or consent solicitation made pursuant to, and in accordance with,
the applicable rules and regulations under the Act and (B) is not also then
reportable on a Schedule l3D under the Act (or any comparable or successor
report); or


                 (c) which are beneficially owned, directly or indirectly, by
any other Person with which such Person or any of such Person’s Affiliates or
Associates has any agreement, arrangement or understanding for the purpose of
acquiring, holding, voting (except pursuant to a revocable proxy as described in
Subsection 2(b) above) or disposing of any voting securities of the Company.


                 (iv) Person. The term “Person” shall mean any individual, firm,
partnership, corporation or other entity, including any successor (by merger or
otherwise) of such entity, or a group of any of the foregoing acting in concert.


                 (v) Stock. The term “stock” shall have the meaning contemplated
by Treasury Regulation 1.409A-1 et seq.
 
 

--------------------------------------------------------------------------------